NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2006-1411

                         O2 MICRO INTERNATIONAL LIMITED,

                                                      Plaintiff-Appellee,

                                             v.

                         TAIWAN SUMIDA ELECTRONICS, INC.,

                                                      Defendant-Appellant.


       Henry C. Bunsow, Howrey LLP, of San Francisco, California, argued for plaintiff-
appellee. On the brief were Duane H. Mathiowetz, Rick C. Chang; and Patricia L. Peden,
Law Office of Patricia L. Peden, of Oakland, California; and Richard L. Stanley, Howrey
LLP, of Houston, Texas. Of counsel was Korula T. Cherian, Howrey LLP, of San
Francisco, California; and Helen E. Dutton, Farella Braun & Martel LLP, of San Francisco,
California.

       Nathan Lane, III, Squire, Sanders & Dempsey, LLP, of San Francisco, California,
argued for defendant-appellant. With him on the brief were Joseph A. Meckes and Daniel
B. Pollack. Of counsel on the brief was Phillip J. McCabe, Kenyon & Kenyon, of San Jose,
California. Of counsel was Eric M. Albritton, Albritton Law Firm, of Longview, Texas.

Appealed from: United States District Court for the Eastern District of Texas

Judge T. John Ward
                       NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2006-1411

                        O2 MICRO INTERNATIONAL LIMITED,

                                                       Plaintiff-Appellee,

                                            v.

                        TAIWAN SUMIDA ELECTRONICS, INC.,

                                                       Defendant-Appellant

Appeal from the United States District Court for the Eastern District of Texas in Case
No. 2:03-CV-00007, Judge T. John Ward.
                          ___________________________

                              DECIDED: March 5, 2009
                           ___________________________

Before RADER, PLAGER, and GAJARSA, Circuit Judges.

RADER, Circuit Judge.

      In the instant case, a jury in the United States District Court for the Eastern

District of Texas returned a verdict finding that Taiwan Sumida Electronics, Inc.

(“Taiwan Sumida”) contributed to or induced the infringement of claims 1, 2, 9, 12 and

18 of O2 Micro International, Ltd.’s (“O2 Micro’s”) U.S. Patent No. 6,396,722 (“’722

patent”), that the infringement was willful, and that those claims had not been proven

invalid. The instant case is a companion case to Monolithic Power Systems, Inc. v. O2

Micro International, Ltd., No. 2008-1128, -1136 (the “MPS case”), decided by this court

today. In the MPS case, this court holds that the same claims of O2 Micro’s ’722 patent

are invalid as obvious under 35 U.S.C. § 103.
       This court held in Mendenhall v. Barber-Greene Co., 26 F.3d 1573, 1577 (Fed.

Cir. 1994) that “once the claims of a patent are held invalid in a suit involving one

alleged infringer, an unrelated party who is sued for infringement of those claims may

reap the benefit of the invalidity decision under principles of collateral estoppel.” (citing

Blonder-Tongue Labs., Inc. v. University of Ill. Found., 402 U.S. 313, 350 (1971)). O2

Micro, in a letter to this court, has conceded that the judgment in the instant case cannot

be upheld, as per Mendenhall, if this court affirms the invalidity judgment in the MPS

case. Because today’s judgment of invalidity of the asserted claims of the ’722 patent in

the MPS case collaterally estops O2 Micro from pursuing infringement claims against

Taiwan Sumida based on the same claims of the ’722 patent, this court vacates the

judgment of the District Court for the Eastern District of Texas.



                                        VACATED


                                        NO COSTS




2006-1411                                    2